department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number release date cc fip spr-133019-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for from subject this memorandum constitutes chief_counsel_advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend target taxpayer state a date a year year year z this memorandum is to inform you of a potential issue that may arise in the examination of taxpayer for the taxable_year in which it revoked its election under sec_831 taxpayer is a small_mutual insurance_company incorporated in state a and is taxable under sec_831 taxpayer has been in the insurance_business for many years and provides the property damage portion of fire and allied lines insurance coverage to residents in a limited geographic area within state a since year taxpayer has elected under sec_831 to be taxed only on its investment_income and not its underwriting_income on date our office granted taxpayer permission to revoke its election for the tax_year target was a small_mutual insurance nonlife company which formerly provided the property damage portion of fire and allied lines coverage for many years within a limited geographic area within state a prior to date a of year when it merged into taxpayer target had not made a sec_831 election nor was it exempt from tax under sec_501 rather target reported both its underwriting and investment activities on the u s property and casualty company income_tax return form pc and its predecessor forms during year through year target generated net operating losses totaling dollar_figurez on date a of year target was acquired by taxpayer in a statutory merger under state a law after the merger taxpayer the survivor retained its election to be taxed only on its investment_income and not its underwriting_income under sec_831 now that the election has been revoked taxpayer may attempt to utilize the dollar_figurex net_operating_loss carryforward from year through year of target in taxpayer’s tax_year we have tentatively concluded this would be impermissible for the reasons set forth below as a matter of background we assume that the statutory merger was a reorganization within the meaning of sec_368 and pursuant to the usual rules applicable to net_operating_loss carryovers in reorganizations under sec_381 the net operating losses of target as the transferor_corporation determined under sec_172 would subject_to certain conditions and limitations carryover from such transferor_corporation to the acquiring_corporation in the first taxable_year after the date of transfer sec_172 allows a deduction for the taxable_year of an amount equal to the aggregate of the net_operating_loss_carryover to such year plus the net_operating_loss carrybacks to such year sec_172 generally provides that a net_operating_loss for any taxable_year shall be a net_operating_loss_carryover to each of the years following the taxable_year of the loss sec_831 provides that taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides that in lieu of the tax otherwise applicable under sec_831 there is imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 provides in part that sec_831 applies to every insurance_company other than life including interinsurers and reciprocal underwriters if - i the net written premiums or if greater direct written premium for the taxable_year exceed dollar_figure but do not exceed dollar_figure and ii such company elects the application of this subsection for such taxable_year sec_831 provides that for purposes of this part except as provided in sec_844 a net_operating_loss as defined in sec_172 shall not be carried - a to or from any taxable_year for which the insurance_company is not subject_to the tax imposed by subsection a or b to any taxable_year if between the taxable_year from which the loss is being carried and such taxable_year there is an intervening taxable_year for which the insurance_company was not subject_to the tax imposed by subsection a underlying supplied target’s merger into taxpayer through the operation of the carryover provisions of sec_381 resulted in taxpayer’s acquisition of a net_operating_loss during a year year in which taxpayer was subject_to sec_831 as set forth above sec_831 provides that a net_operating_loss shall not be carried from any_tax year in which a nonlife insurance_company is not subject_to the tax imposed by sec_831 accordingly sec_831 bars a net_operating_loss from being carried forward from a sec_831 electing year eg year in which taxpayer is not taxed on its underwriting_income to a sec_831 tax_year eg or following years in which it is fully taxable under part ii of subchapter_l accordingly we tentatively conclude it would be impermissible to utilize target’s net operating losses for the year or any year thereafter please call william sullivan at if you have any further questions acting associate chief_counsel financial institutions products by mark smith chief cc fip sec_844 provides that if an insurance_company - is subject_to the tax imposed by part i or ii of this subchapter for the taxable_year and was subject_to the tax imposed by a different part of this subchapter for a prior taxable_year then any operations loss carryover under sec_810 or the corresponding provisions of prior_law or net_operating_loss_carryover under as the case may be arising in such prior taxable_year shall be included in its operations_loss_deduction under sec_810 or net_operating_loss_deduction sec_832 as the case may be no exception from the rule_of sec_831 results from the operation of sec_844 in the present case because this provision only applies to insurance_companies changing between part i and part ii of subchapter_l and the reverse
